Motion Granted; Order filed July 26, 2018.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-17-00772-CR
                                NO. 14-17-00773-CR
                                  ____________

               JEFFREY MICHAEL MCDONOUGH, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee


                   On Appeal from the 359th District Court
                         Montgomery County, Texas
          Trial Court Cause Nos. 17-04-05120-CR & 15-12-13012-CR


                                      ORDER

      Appellant is represented by retained counsel, Richard Martin P. Canlas.
Appellant’s brief was originally due March 7, 2018. We have granted more than 90
days’ extension to file appellant’s brief until July 23, 2018. No brief was filed. On
July 23, 2018, counsel filed a further request for extension of time to file appellant’s
brief. We grant the request for extension and issue the following order.
      Accordingly, we order Richard Canlas to file a brief with the clerk of this
court on or before August 15, 2018. No further extensions will be entertained. If
counsel does not timely file appellant’s brief as ordered, the court may issue an order
abating the appeal and directing the trial court to conduct a hearing to determine the
reason for the failure to file the brief and the consideration of sanctions, appointment
of new counsel, or other appropriate relief.



                                    PER CURIAM